NO. 07-07-0264-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

AUGUST 7, 2008
______________________________

JOSEPH MARK DAIGLE, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

NO. 52,293-D; HONORABLE RICHARD DAMBOLD, JUDGE
_______________________________


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
ABATEMENT AND REMAND
          Appellant, Joseph Mark Daigle, appeals from his conviction by jury of aggravated
sexual assault of a child, enhanced, and sentence of 99 years of imprisonment.
  The trial
court filed its certification representing that appellant has the right of appeal.  However, the
appellate record reflects that appellant failed to sign the certification, pursuant to Texas
Rule of Appellant Procedure 25.2(d), which requires the certification to be signed by
appellant and a copy served on him.
 See Tex. R. App. P. 25.2(d).
          Consequently, we abate the appeal and remand the cause to the 320th District Court
of Potter County for further proceedings.  On remand, the trial court shall utilize whatever
means it finds necessary to secure and file with this Court a certificate of right to appeal
that complies with Rule 25.2(d).  See Tex. R. App. P. 25.2(d).
          If necessary, the trial court shall execute findings of fact, conclusions of law, and any
necessary orders it may enter regarding the aforementioned issues and cause its findings,
conclusions, and orders, if any, to be included in a supplemental clerk’s record. The trial
court shall file the supplemental clerk’s record and the supplemental reporter’s record, if
any, with the Clerk of this Court by September 8, 2008. 
          It is so ordered. 
 
                                                                           Per Curiam
 
Do not publish.